



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hofsteede, 2018 ONCA 31

DATE: 20180115

DOCKET: C63625

Rouleau, Watt and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ronald Hofsteede

Appellant

Lauren Binhammer, for the appellant

Althea Francis, for the respondent

Heard and released orally: January 10, 2018

On appeal from the sentence imposed on September 30, 2016
    by Justice John A. Desotti of the Superior Court of Justice, sitting without a
    jury.

REASONS FOR DECISION

[1]

The appellant appeals his 54-month
    global sentence minus credit for pre-sentence custody imposed following his
    conviction for possession for purposes of trafficking methamphetamine,
    marijuana, and morphine, as well as for simple possession of other controlled
    substances. He argues that the reasons are inadequate and that, on a reading of
    the submissions of counsel at the sentencing hearing and the record as a whole,
    we should find that the trial judge erred in principle in reaching the sentence
    he imposed. Specifically, the appellant submits that we should find that the trial
    judge failed to consider relevant mitigating circumstances and considered the
    manner in which the defence was conducted as aggravating. He also submits that
    the trial judge imposed a sentence that is demonstrably unfit in the
    circumstances.

[2]

We disagree. Although the trial
    judges reasons are somewhat inadequate, they reveal that his paramount concern
    was denunciation and deterrence. We agree that these are paramount concerns in
    this case. We do not accept, as the appellant suggests, that the transcript of
    the sentencing submissions establishes that the trial judge failed to consider
    and weigh the relevant mitigating factors. We also reject the suggestion that
    he improperly considered defence conduct as being an aggravating factor.

[3]

In our view, the sentence for this
    repeat offender was fit. He has a record spanning more than three decades
    including, from our count, some eight convictions for possession for purpose of
    trafficking illicit drugs.

[4]

As a result, leave to appeal
    sentence is granted but the appeal is dismissed.

Paul Rouleau J.A.

David Watt J.A.

David Brown J.A.


